Sherwood, J.
The circuit court properly granted an appeal and supersedeas in the case of the St. Louis & San Francisco Railway Company, for the reasons given *339in that case. But wh.eth.er that appeal was properly granted or not, does not affect the disposition to be made oí this mandamus proceeding. Such a proceeding is not allowable where the party has a remedy by appeal or writ of error. Blecker v. St. Louis Law Com., 30 Mo. Ill.
The judgment of the court of appeals is, therefore, affirmed.
All concur.